                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

PAO XIONG,                                     )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )   Case No. CIV-17-873-G
                                               )
WILLIAM McCORMICK et al.,                      )
                                               )
       Defendants.                             )

                                           ORDER

       Plaintiff, a federal prisoner appearing pro se, filed this action asserting the violation

of his federal constitutional rights. The matter was referred to United States Magistrate

Judge Bernard M. Jones for initial proceedings in accordance with 28 U.S.C. § 636(b) and

Federal Rule of Civil Procedure 72(b). On July 24, 2019, Judge Jones issued a Report and

Recommendation (“R. & R.”) (Doc. No. 136), in which he recommended that Defendants’

Motion to Dismiss (Doc. No. 91) be granted and that: (i) Plaintiff’s First Amendment

claims be dismissed with prejudice; (ii) Plaintiff’s equal protection claims be dismissed

without prejudice; and (iii) Plaintiff’s pending motions be denied.

       Judge Jones advised the parties of their right to object to the R. & R. Judge Jones

also advised the parties that the failure to timely object would result in a waiver of the right

to appellate review of the factual and legal issues contained in the R. & R. Plaintiff

requested and was granted one extension of time and was directed that any objection must

be filed no later than August 28, 2019 (Doc. No. 138). That deadline has passed and, to
date, Plaintiff has neither filed an objection nor sought an additional extension of time to

do so.

         Accordingly, the Magistrate Judge’s Report and Recommendation is ADOPTED as

though fully set forth herein.     Defendants’ Motion to Dismiss (Doc. No. 122) is

GRANTED, Plaintiff’s pending Motions (Doc. Nos. 115, 122) are DENIED, and Plaintiff’s

claims are dismissed in their entirety. A judgment shall be issued forthwith.

         IT IS SO ORDERED this 3rd day of September, 2019.




                                             2
